Citation Nr: 0613767	
Decision Date: 05/11/06    Archive Date: 05/25/06

DOCKET NO.  05-34 396	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Pittsburgh, Pennsylvania



THE ISSUE

Basic eligibility of the appellant to receive VA death 
benefits.  



REPRESENTATION

Appellant represented by:	Richard G. Watson, Power of 
Attorney






ATTORNEY FOR THE BOARD

J. Kang, Associate Counsel



INTRODUCTION

The veteran served on active duty from November 1941 to 
October 1945.  He died in July 1963.  The appellant seeks 
Dependency and Indemnity Compensation (DIC) or death pension 
benefits on the basis of recognition as the veteran's 
surviving spouse.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an Administrative Decisions rendered by the RO 
in March 2005.  

The appellant indicated disagreement with that decision, and 
perfected her appeal by submitting a Substantive Appeal (VA 
Form 9) in July 2005.  

In April 2006, the Board granted the appellant's motion to 
advance this case on the docket due to the appellant's 
advanced age.  38 C.F.R. § 20.900(c) (2005).  



FINDINGS OF FACT

1.  The appellant was legally married to the veteran in June 
1942.  

2.  The veteran died in July 1963.  On the death certificate, 
the veteran was listed as the decedent's spouse.  

3.  The appellant was legally remarried to her second 
husband, G.L., in September 1967.  

4.  The appellant's second husband died in November 1998.  On 
the death certificate, the appellant was listed as the 
decedent's spouse.  

5.  There is no evidence that the appellant's subsequent 
marriage to G.L. was either annulled or terminated due to 
divorce.  



CONCLUSION OF LAW

The appellant cannot be recognized to be the surviving spouse 
of the veteran for the purposes of receiving DIC or death 
pension benefits. 38 U.S.C.A. § 101(3) (West 2002 and Supp. 
2005); 38 C.F.R. §§ 3.50, 3.52, 3.53, 3.55 (2005).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION


Veterans Claims Assistance Act of 2000

The Board recognizes that the Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106- 475, 114 Stat. 2096 (2000) (VCAA) 
must be considered.  See 38 U.S.C.A. §§ 5103, 5103A (West 
2002 and Supp. 2005); 38 C.F.R. § 3.159 (2005).  

In this case, where the pertinent facts are not in dispute 
and the law is dispositive, there is no additional 
information or evidence that could be obtained to 
substantiate the claim, and VCAA is not applicable.  See 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994); see also 
Manning v. Principi, 16 Vet. App. 534 (2002); Mason v. 
Principi, 16 Vet. App. 129 (2002); Livesay v. Principi, 15 
Vet. App. 165 (2001); Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991). 

Recently, in Dingess/Hartman v. Nicholson, Nos. 01-1917 & 02-
1506 (U.S. Vet. App. March 3, 2006), the Court held that the 
VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) apply to all five elements of a service 
connection claim which include:  1) veteran status; 2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  

Given that the Board herein is not granting entitlement to VA 
death benefits, no effective date will be assigned, thus, 
that matter is moot with no prejudicial error as addressed 
below.  

In this case, in the RO informed the appellant that she was 
not eligible for VA death benefits because she had remarried 
in September 1967 after veteran's death in July 1963.  
Pursuant to the appellant's DIC claim that was received in 
January 2005, the RO issued a letter dated in February 2005, 
informing her of the denial of her claim.  

In response to the RO's February 2005 request for additional 
information, the appellant submitted the marriage and death 
certificates for the veteran and her second husband.  The 
appellant's claim for death benefits was again denied by the 
RO in a letter dated in March 2005.  

In the May 2005 Notice of Disagreement, the appellant through 
her representative son, who was given power of attorney 
(POA), argued that the appellant was the only surviving 
spouse of the veteran, his father.  

The representative contended that the appellant was still 
recognized as the widow of the veteran and as such, she is 
entitled to the VA death benefits for the veteran.  

In response to a Congressional inquiry received in May 2005, 
the RO responded by informing the appellant of evidence on 
file that indicated her second husband, G.L., had had Naval 
service and was honorably discharged.  

Given that the appellant was the surviving spouse of her 
second husband, the RO instructed her that she could file a 
claim for death benefits under her second husband's name.  
The RO provided her with the required forms and a phone 
number for her to call with any questions.  

Accordingly, the Board has decided the appeal on the current 
record without any further consideration of VCAA, and will 
deny the appellant's claim solely because of a lack of 
entitlement under the law.  


Analysis

Dependency and Indemnity Compensation (DIC) is a payment made 
by VA to a veteran's surviving spouse because of a service- 
connected death occurring after December 31, 1956.  38 
U.S.C.A. § 101(14) (West 2002); 38 C.F.R. § 3.5(a)(1) (2005).  

Death pension benefits may be paid to the surviving spouse of 
a veteran who had qualifying service during a period of war, 
and who died due to non-service- connected causes, subject to 
the surviving spouse's annual income.  38 U.S.C.A. § 1541 
(West 2002); 38 C.F.R. § 3.3 (2005).  

Except as provided in 38 C.F.R. § 3.52 (2005) (pertaining to 
marriages which are deemed valid), a "surviving spouse" means 
a person of the opposite sex whose marriage to the veteran 
meets the requirements of 38 C.F.R. § 3.1(j) (2005) and who 
was the spouse of the veteran at the time of the veteran's 
death (1) who lived with the veteran continuously from the 
date of marriage to the date of the veteran's death, except 
where there was a separation, which was due to the misconduct 
of, or procured by the veteran without the fault of the 
spouse and (2) except as provided in 38 C.F.R. § 3.55 (2005) 
has not remarried or has not since the death of the veteran 
and after September 19, 1962, lived with another person of 
the opposite sex and held herself out openly to the public to 
be the spouse of such other person.  38 U.S.C.A. § 101(3) 
(West 2002); 38 C.F.R. § 3.50 (2005).  

In this case, the Board finds that the appellant is not 
entitled to DIC or death pension benefits because she does 
not meet the requirements to be recognized as a "surviving 
spouse" in accordance with the provisions of 38 C.F.R. § 3.50 
and 3.55.  

Specifically, assuming that the appellant was married to the 
veteran at the time of his death in July 1963, the evidence 
shows that the appellant remarried G.L. in September 1967.  

Since she remarried, pursuant to 38 C.F.R. § 3.50, the 
appellant can only be considered the "surviving spouse" of 
the veteran as provided in 38 C.F.R. § 3.55.  

The provisions of 38 C.F.R. § 3.55 stated that the  
remarriage of a surviving spouse is not a bar to benefits if 
the marriage was void or had been annulled pursuant to 38 
C.F.R. § 3.55(a)(1).  In this instance, there is no evidence 
that the appellant's remarriage was void or had been 
annulled.  

On the contrary, the death certificate of the appellant's 
second husband reflects that she was the decedent's spouse at 
the time of his death.  

Thus, the appellant's "remarriage" cannot be exempted from 
being a bar to benefits under 38 C.F.R. § 3.55(a)(1).  

The appellant's remarriage is also not a bar to benefits if 
after January 1, 1971, the remarriage terminated prior to 
November 1, 1990, or terminated by legal proceedings 
commenced prior to November 1, 1990. 38 C.F.R. § 3.55(a)(2).  

However, in this instance, the evidence shows that the 
"remarriage" did not terminate until 1998.  Thus, the 
appellant's "remarriage" cannot be exempted as a bar to 
benefits under 38 C.F.R. § 3.55(a)(2).  

The other provisions in 38 C.F.R. § 3.55(a) which allow for 
exceptions to "remarriages" being a bar to benefits are not 
applicable to the appellant's claim.  

Specifically, they either apply to remarriages after October 
1998 or December 1999, or apply to situations where the 
relationships ended prior to November 1, 1990. Since none of 
these situations applies to the appellant, her "remarriage" 
cannot be exempted as a bar to benefits under 38 C.F.R. § 
3.55(a).  

In conclusion, since the evidence shows that the appellant 
remarried pursuant to 38 C.F.R. § 3.50, and does not meet any 
of the exceptions under 38 C.F.R. § 3.55 (allowing for 
situations where remarriages will not be a bar to benefits), 
the appellant is not entitled to DIC or death pension 
benefits.  

Furthermore, pursuant to the aforementioned criteria, there 
is no basis upon which to grant the appellant DIC or death 
pension benefits.  

As the law in this case is dispositive, the appellant's claim 
must be denied based on a lack of entitlement under the law.  
See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  

Moreover, because the law, rather than the facts in this 
case, is dispositive, the benefit of the doubt provisions set 
forth in 38 U.S.C.A. § 5107(b) (West 2002 and Supp. 2005) are 
not for consideration.  



ORDER

As the appellant cannot be recognized by VA as the surviving 
spouse of the veteran for the purpose of receiving VA death 
benefits, the appeal is denied.  



____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals




 Department of Veterans Affairs


